United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-1977
                        ___________________________

                                Leslie Montgomery

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

              Kyle Havner, Kathy Havner, Havner Law Firm, P.A.

                      lllllllllllllllllllllDefendants - Appellees
                                      ____________

                    Appeal from United States District Court
            for the Eastern District of Arkansas, Pine Bluff Division
                                  ____________

                         Submitted: November 12, 2012
                           Filed: November 26, 2012
                                 ____________

RILEY, Chief Judge, WOLLMAN and MELLOY, Circuit Judges.
                           ____________

RILEY, Chief Judge.

     Leslie Montgomery appeals the district court’s1 adverse grant of summary
judgment to Kyle Havner, Kathy Havner, and Havner Law Firm, P.A. (collectively,



      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
Havners) on Montgomery’s claim the Havners retaliated against her, in violation of
the Fair Labor Standards Act (FLSA), 29 U.S.C. § 201 et seq. We affirm.

I.     BACKGROUND2
       Before September 2010, attorney Kyle Havner practiced at a private law firm
in Pine Bluff, Arkansas, with Montgomery as his paralegal. In September 2010, Kyle
Havner left the firm to open his own practice. In October 2010, Montgomery came
to work for Kyle Havner at the Havner Law Firm. Kyle Havner’s wife, Kathy, was
the office manager for the firm. Beginning early in Montgomery’s employment at the
Havner Law Firm, Montgomery and Kathy Havner had disagreements such as
Montgomery’s choice of dress and use of Facebook during work hours. The Havners
also were upset when Montgomery and her boyfriend entered the office after hours
to use the internet.

       At approximately 4:45 p.m. on June 16, 2011, Montgomery reached what she
considered to be a good stopping point in her work and cleaned her desk in
preparation for closing when Kathy Havner came into the office and observed
Montgomery not working. At 4:55 p.m., Kathy Havner told Montgomery and the
other two employees in the office they could leave for the day and she would clock
them out. Montgomery learned from another employee that Kathy Havner clocked
Montgomery out at 4:45 p.m. and clocked the other two employees out ten minutes
later.

     When Montgomery got home, she called Kathy Havner to ask why
Montgomery had been clocked out at 4:45 p.m. According to Montgomery, this
conversation was civil and “ended nicely” with Kathy Havner agreeing to adjust


      2
       The pertinent facts here are generally undisputed, and we construe those facts
with any reasonable inferences in the light most favorable to Montgomery. See
Chivers v. Wal-Mart Stores, Inc., 641 F.3d 927, 932 (8th Cir. 2011).

                                         -2-
Montgomery’s clockout time. Kathy Havner called Montgomery back a short time
later to discuss a different office issue involving another employee taking breaks.
The parties agree this conversation became heated. Soon after this heated
conversation, Kyle Havner called Montgomery and terminated her employment with
the firm.

       Montgomery sued the Havners for retaliation in violation of the FLSA. The
district court granted the Havners’ motions for summary judgment, concluding
Montgomery failed to establish a prima facie case of retaliation under the FLSA
because no reasonable jury could find Montgomery’s call to Kathy Havner to inquire
why she docked Montgomery’s pay by ten minutes constituted “filing a complaint”
under the FLSA. Montgomery appealed the district court’s summary judgment.

II.    DISCUSSION
       “We review de novo the district court’s summary judgment order.” Specht v.
City of Sioux Falls, 639 F.3d 814, 819 (8th Cir. 2011) (quoting Yon v. Principal Life
Ins. Co., 605 F.3d 505, 509 (8th Cir. 2010)). Summary judgment is appropriate where
“there is no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Fed. R. Civ. P. 56(a).

       The FLSA sets forth rules concerning, among other things, minimum wages
and overtime pay. See 29 U.S.C. § 201 et seq. The FLSA also contains an
antiretaliation provision making it unlawful

      to discharge or in any other manner discriminate against any employee
      because such employee has filed any complaint or instituted or caused
      to be instituted any proceeding under or related to this chapter, or has
      testified or is about to testify in any such proceeding, or has served or is
      about to serve on an industry committee.

29 U.S.C. § 215(a)(3).


                                          -3-
       In order to demonstrate a prima facie case of retaliation under the FLSA,
Montgomery must show (1) she participated in a statutorily protected activity, (2) the
Havners took adverse employment action against her, and (3) there was a causal
connection between Montgomery’s statutorily protected activity and the adverse
employment action. See Ritchie v. St. Louis Jewish Light, 630 F.3d 713, 717 (8th
Cir. 2011).

      To fall within the scope of the antiretaliation provision, a complaint
      must be sufficiently clear and detailed for a reasonable employer to
      understand it, in light of both content and context, as an assertion of
      rights protected by the statute and a call for their protection. This
      standard can be met, however, by oral complaints, as well as by written
      ones.

Kasten v. Saint-Gobain Performance Plastics Corp., 563 U.S. ___, ___, 131 S. Ct.
1325, 1335 (2011).3

       Montgomery asserts calling to inquire why her supervisor docked ten minutes
from her time card constitutes filing a complaint under 29 U.S.C. § 215(a)(3) and is
a statutorily protected activity. As the district court did, we accept the material facts
of this conversation from Montgomery’s perspective. See Chivers, 641 F.3d at 932.
Montgomery asked about the supervisor’s decision, and the supervisor explained the
deduction. Montgomery then explained her side of the ten-minute story, and the
supervisor, Kathy Havner, agreed to change Montgomery’s clockout time, returning
the ten minutes. As Montgomery declared, “we just ended nicely.”


      3
        The Kasten Court did not resolve the issue of whether a complaint made only
to a private employer and not to the government is sufficient under the antiretaliation
provision of the FLSA. Kastan, 563 U.S. at ___, 131 S. Ct. at 1336. The parties have
not raised this issue, and we assume, without deciding, a complaint to a private
employer is sufficient.


                                          -4-
     No reasonable jury could conclude Montgomery’s discussion with Kathy
Havner about the ten-minute deduction was a sufficiently clear and detailed FLSA
complaint for the Havners reasonably to understand Montgomery was alleging an
FLSA violation.

III.  CONCLUSION
      The district court did not err in deciding Montgomery failed to establish a
prima facie case of retaliation under the FLSA. We affirm.
                       ______________________________




                                       -5-